PER CURIAM
Husband appeals an order that denied him relief under ORCP 71B(1) and 71C from a judgment of dissolution that was taken against him by default. The parties executed a property settlement agreement which was incorporated in the judgment. Husband’s motion asserted that the judgment was taken through mistake, inadvertence, surprise and excusable neglect, fraud, misrepresentation or other misconduct, and contains errors which ought to be corrected. His concern is over the disposition in the judgment of the jointly owned real property.
The court did not err in denying his motion. In the property settlement agreement, husband and wife agreed that he would receive “the most Easterly seven acres” of the real property and that she would receive the remainder. This is exactly what the judgment provides. Husband claims that as a result of the partition he has no means of access to his seven acres from a public road. If that be true, the problem cannot be resolved in this proceeding.
Affirmed. Costs to wife.